       Case: 3:16-cv-00060-wmc Document #: 301 Filed: 05/31/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


THE ESTATE OF ASHLEY DIPIAZZA,

               Plaintiff,                                   Case No: 3:16-cv-00060-wmc
       v.

JUSTIN BAILEY, GARY PIHLAJA,
and CAREY LEEREK, In their Individual Capacities,

               Defendants.


                               STIPULATION FOR DISMISSAL


       WHEREAS, the Estate of Ashley DiPiazza, by its personal representative Joseph

DiPiazza (“the Estate”), commenced suit against Justin Bailey, Gary Pihlaja, Carey Leerek (“the

Officers”), and the City of Madison as the Officers’ employer, alleging that the Officers violated

Ashley DiPiazza’s constitutional rights on May 18, 2014, as alleged with more particularity in

the First Amended Complaint (Dkt. #10); and

       WHEREAS, Judgment was entered on July 17, 2017 (Dkt. #253), in favor of the Estate

and against Justin Bailey and Gary Pihlaja in the amount of $4,000,000 as compensatory

damages; against Justin Bailey in the amount of $1,500,000 as punitive damages; against Gary

Pihlaja in the amount of $1,500,000 as punitive damages; against Justin Bailey and Gary Pihlaja

in the amount of $9,740.73 in funeral expenses; and in favor of Carey Leerek and against the

Estate finding no liability; and

       WHEREAS, defendants Bailey and Pihlaja filed a motion for judgment as a matter of law

and for a new trial (Dkt. #265) on August 14, 2017, seeking to set aside the judgment; and
       Case: 3:16-cv-00060-wmc Document #: 301 Filed: 05/31/19 Page 2 of 3




       WHEREAS, the court has not yet issued its decision on the defendants’ post-verdict

motions; and

       WHEREAS, the Estate claims entitlement to recover attorney fees and costs in the

amount of $1,075,453.95 through September 21, 2017, against defendants Bailey and Pihlaja;

and

       WHEREAS, the Officers make no admission of liability for the claims against them and

deny that a basis exists to support the judgment, but are desirous of settling the claims for the

sole purpose of avoiding the substantial expense and inconvenience of further litigation,

including appeals; and

       WHEREAS, the Estate has agreed to accept as full settlement of all claims asserted in

this lawsuit including attorney fees and costs the sum of Four Million Two Hundred Fifty

Thousand Dollars ($4,250,000); and

       WHEREAS, the parties agree that no portion of the settlement proceeds has been offered,

paid over or received as punitive damages;

       WHEREAS, the parties agree that the settlement proceeds are being offered, paid over,

and received solely as (a) compensation for physical injury suffered by Ashley DiPiazza, and (b)

attorneys’ fees pursuant to 42 USC Sec. 1988;

       NOW, THEREFORE, IT IS HEREBY STIPULATED by and among the parties, by their

respective counsel, that all claims may be dismissed with prejudice and without costs and that an

Order may be entered based on this stipulation.

Dated: May 31, 2019                           THE JEFF SCOTT OLSON LAW FIRM, S.C.
                                              By

                                              /s/Jeff Scott Olson
                                              ____________________________
                                              Jeff Scott Olson, #1016284
     Case: 3:16-cv-00060-wmc Document #: 301 Filed: 05/31/19 Page 3 of 3




                                   Andrea J. Farrell, # 1064773
                                   Attorneys for Plaintiff

Dated: May 31, 2019                BOARDMAN & CLARK LLP
                                   By

                                   /s/Amanda J. Kaiser
                                   _____________________________

                                   Amanda J. Kaiser, #1006584
                                   Claude J. Covelli, #1014833
                                   Kathryn A. Harrell, #1061612
                                   Attorneys for Defendants
